         Case 1:17-cv-10432-DJC Document 68 Filed 12/17/18 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


AMANDA ARNOLD,                                             Civil Action No.: 17-10432-DJC
    Plaintiff,
VS.
DI
THE WOODS HOLE, MARTHA’S VINEYARD
                                                           District Judge Denise J. Casper
AND NANTUCKET STEAMSHIP AUTHORITY,
     Defendant.




                      NOTICE OF MOTION FOR PRESENTMENT

       PLEASE TAKE NOTICE that on January 4, 2018, counsel for Plaintiff shall appear

before the Honorable Judge Denise J. Casper in Courtroom 11 of the U.S. District Court for the

District of Massachusetts, 1 Courthouse Way, Boston, Massachusetts, 02210, and then and there

present the following motion: Plaintiff’s Omnibus Motions In Limine. Plaintiff respectfully

requests Oral Argument on this motion.




Dated: December 17, 2018                    Respectfully submitted,

                                            Plaintiff’s Counsel

                                            By: /s/ Shannon Pennock
                                            Pennock Law Firm LLC
                                            Pro Hac Vice
                                            411 Lafayette Street, 6th Floor
                                            New York, NY 10003
                                            (551) 200-6352
                                            Fax #: (929) 235-7273
                                            shannonpennock@pennocklawfirm.com
          Case 1:17-cv-10432-DJC Document 68 Filed 12/17/18 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 17, 2018, that a true and correct copy of the foregoing

document was served upon counsel of record by electronic mail through the U.S. District Court,

District of Massachusetts, electronic case filing system.


                                              PENNOCK LAW FIRM, LLC

                                              By: /s/ Shannon Pennock___
                                              Pennock Law Firm LLC
                                              Pro Hac Vice
                                              411 Lafayette Street, 6th Floor
                                              New York, NY 10003
                                              (201) 706-2138
                                              Fax #: (929) 235-7273
                                              preid@pennocklawfirm.com
